Bloodwokth, J.
(After stating the foregoing facts.)
In Leonard v. State, 5 Ga. App. 494 (63 S. E. 530), Judge Bussell said: “Though numerous witnesses, whose testimony is uncontradicted, testified that they had not seen the defendant work, that he had no visible means of support, and that he was always loafing in idleness when they saw him (and all of these witnesses saw him frequently), this evidence, though true, must yield, in a prosecution for vagrancy, to positive evidence, not necessarily in conflict therewith, and equally uneontradicted, that the defendant had earned and had been paid an amount of money sufficient to maintain him honestly, though only in a meager style, even though he were capable of earning much more.” The ruling in that case is controlling in this, and the court erred in refusing a new trial. See Daniel v. State, 110 Ga. 915 (36 S. E. 393); Randall v. State, 23 Ga. App. 539 (99 S. E. 60).

Judgment reversed.


Broyles, G. J., and I Alice, J., concur.